DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-14, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is represented by Mita (US 2010/0212792), Matsumoto (US 2010/0139826), Kanamura (US 2019/0152269), and Yoshimura (US 2017/0210175). Mita discloses a tire tread pattern comprising a first tread edge, a second tread edge, a first shoulder main groove, a second shoulder main groove, at least one crown main groove, a first middle land portion, a first shoulder land portion, a second middle land portion, a second shoulder land portion, first middle lateral grooves, second middle lateral grooves, first shoulder lateral grooves, and second shoulder lateral grooves. Matsumoto teaches a tire tread pattern in which first shoulder lateral grooves and second shoulder lateral grooves are inclined in a direction opposite to first middle lateral grooves and second middle lateral grooves. Kanamura teaches a tire tread pattern comprising only three main grooves. Yoshimura teaches a tire tread pattern with first middle chamfered portions and first shoulder chamfered portions wherein at least one of the first middle chamfered portions is entirely overlapped by one of the first shoulder chamfered portions. However, Mita, Matsumoto, Kanamura, and Yoshimura all fail to teach or suggest that “the at least one of the first middle chamfered portions is smaller than the one of the first shoulder chamfered portions in a tire circumferential direction” as in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDON C DARBY whose telephone number is (571)272-1225. The examiner can normally be reached Monday - Friday: 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.D./Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749